Allowable Subject Matter

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are allowed.


The following is an examiner’s statement of reasons for allowance: independent claims 1, 8, 24 and 30 recite a multi-symbol per stage pipelined time-to-digital converter. The TDC includes a quantizer and a residue generator. The quantizer has an input to accept an analog input first time-differential signal comprising a binary level first edge separated from a binary level second edge by a first duration of time. The first time-differential signal is capable as being represented by m time intervals. The quantizer has an output to supply a first digital code representing Ceil (log2 (m)) bit values responsive to (m - 1) time interval measurements. The first digital code is a time-to-digital conversion. For example, if the first time-differential signal is a p-bit binary coded digital word, the quantizer outputs a first digital code representing the Ceil (log2 (m)) most significant bit (MSB) values of the p-bit digital word.  This type of pipelined time-to-digital converter has not been shown nor fairly disclosed in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moore, Lin and Kinyua disclose time-to-digital converters. However none of these disclose, as independent claims 1, 8, 24 and 30 recite, a multi-symbol per stage pipelined time-to-digital converter. The TDC includes a quantizer and a residue generator. The quantizer has an input to accept an analog input first time-differential signal comprising a binary level first edge separated from a binary level second edge by a first duration of time. The first time-differential signal is capable as being represented by m time intervals. The quantizer has an output to supply a first digital code representing Ceil (log2 (m)) bit values responsive to (m - 1) time interval measurements. The first digital code is a time-to-digital conversion. For example, if the first time-differential signal is a p-bit binary coded digital word, the quantizer outputs a first digital code representing the Ceil (log2 (m)) most significant bit (MSB) values of the p-bit digital word.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K YOUNG whose telephone number is (571)272-1816.  The examiner can normally be reached on 7am-5pm with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K YOUNG/Primary Examiner, Art Unit 2845